Appeal from a judgment of the Orleans County Court (James E Punch, J.), rendered April 5, 2004. The judgment convicted defendant, upon his plea of guilty, of reckless endangerment in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon a plea of guilty, of reckless endangerment in the first degree (Penal Law § 120.25). The record establishes that defendant knowingly, voluntarily and intelligently waived his right to appeal (see People v Muniz, 91 NY2d 570, 575 [1998]; People v Callahan, 80 NY2d 273, 280 [1992]), and that waiver encompasses his contention that County Court erred in denying “his preplea recusal motion” (People v Thorn, 298 AD2d 900, 901 [2002], lv denied 99 NY2d 540 [2002]). In any event, the court did not abuse its discretion in denying that motion (see People v Nenni, 269 AD2d 785, 786 [2000], lv denied 95 NY2d 801 [2000]; People v Brunner, 182 AD2d 1123 [1992], lv denied 80 NY2d 828 [1992]). Contrary to the further contention of defendant, the record establishes that he “was advised of his rights and that his Alford plea (see, North Carolina v Alford, 400 US 25) was knowingly, intelligently and voluntarily entered with a full understanding of its consequences” (People v Alfieri, 201 AD2d 935, 935 [1994], lv denied 83 NY2d 908 [1994]; see generally People v Miller, 91 NY2d 372, 377-378 [1998]). Present—Pigott, Jr., P.J., Green, Gorski, Martoche and Smith, JJ.